Citation Nr: 1822079	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-29 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1989 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the RO in Nashville, Tennessee, which in pertinent part, denied service connection for fibromyalgia.  

In November 2016, the Veteran testified at a Travel Board hearing in Nashville, Tennessee, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the electronic file.  The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.	The Veteran is currently diagnosed with fibromyalgia.

2.	The Veteran had symptoms of fibromyalgia during active service.

3.	The Veteran's fibromyalgia was incurred in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for fibromyalgia have been met.  38 U.S.C. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  As the instant decision grants service connection for fibromyalgia, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for Fibromyalgia

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is currently diagnosed with fibromyalgia which is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran generally contends that service connection for fibromyalgia is warranted because symptoms of fibromyalgia began to develop during active service.  See November 2016 Board hearing transcript.  

After a review of all the evidence of record, both lay and medical, the Board finds that the Veteran is currently diagnosed with fibromyalgia.  Numerous VA and private treatment records throughout the course of this appeal reflect a diagnosis of fibromyalgia.  See e.g. November 2011 VA examination report.

The evidence is at least in equipoise on the question of whether the Veteran had the onset of symptoms of fibromyalgia in service and since service separation (i.e., whether fibromyalgia was "incurred in" service).  The evidence that weighs against an incurrence of fibromyalgia in service includes service treatment records, which are absent for a diagnosis of fibromyalgia during service.  

Favorable evidence supporting a finding that the Veteran had symptoms of fibromyalgia in service and since service separation includes numerous service treatment records showing the Veteran complained of symptoms such as recurrent muscle pain, "electrical shock" and "bruised" sensations in the back muscles, muscle spasms, and muscle tension, which was diagnosed as recurrent back pain and/or mechanical back pain with no obvious explanation for the symptoms of "electrical shock" sensation.  See November 1993 service treatment record; December 1993 service treatment record; January 1994 service treatment record.

After service separation, the Veteran sought treatment for fibromyalgia symptoms in June 1998.  A June 1998 private treatment record shows the Veteran reported intermittent aches and pains primarily in the joints over the past several years, including in the ankles, back, and toes.  Medical records reviewed by the June 1998 private provider showed the prior complaints of joint pain were variously diagnosed as joint sprains, rheumatic fever, and erythema nodosum, and the Veteran had been previously evaluated for other rheumatological conditions.  The June 1998 private provider assessed diffuse arthralgias and myalgias and ordered a several clinical tests to determine the etiology of the Veteran's symptoms.  A subsequent September 1998 private treatment record reflects the private provider's assessment that the Veteran's symptoms fit some of the criteria for fibromyalgia.  Private treatment records from March 1999 and November 1999 show assessments of probable fibromyalgia. 

During the November 2016 Board hearing, the Veteran testified to experiencing symptoms of fibromyalgia during service and since service separation and that she sought treatment for such symptoms shortly after discharge from active service.  The Veteran also testified that when she first sought post-service treatment for fibromyalgia symptoms, she had to undergo extensive testing and doctors had to rule out numerous other possible disorders before doctors finally diagnosed the Veteran with fibromyalgia.

Additionally, the record contains a May 2015 private examination report, which shows a diagnosis of fibromyalgia.  The May 2015 private examination report also contains the private provider's opinion that symptoms of the currently diagnosed fibromyalgia began during service even though fibromyalgia had not been diagnosed during service; although fibromyalgia had not been diagnosed during service, symptoms of fibromyalgia during active service is shown by service treatment records revealing complaints of muscle and joint pain described as "electrical shock" and "bruised" sensations, the etiology for which service examiners were unable to discern.

Finally, the Board has considered an April 2015 VA opinion, wherein the VA examiner's opined that the current fibromyalgia is less likely than not related to a mononucleosis infection incurred during service and/or an anthrax vaccine administered during service as there is no medical evidence supporting a causal relationship; however, the negative April 2015 VA opinion does not address the relationship between the current fibromyalgia and the symptoms of muscle and joint pain documented during service.  Accordingly, the Board finds that the April 2015 VA medical opinion is of little probative value on the question of whether the currently diagnosed fibromyalgia had its onset of symptoms during service.

For these reasons, the Board finds that the fibromyalgia is related to service, that is, fibromyalgia was "incurred in" service.  As discussed above, service treatment records and post-service private treatment records show in-service treatment for symptoms of muscle and joint pain that continued following service separation and were later diagnosed as fibromyalgia.  Further, the May 2015 private examination report contains a positive medical nexus opinion that the current fibromyalgia is etiologically related to the muscle and joint pain symptoms documented during active service even though fibromyalgia had not been diagnosed during service.  See 38 C.F.R. § 3.303(d).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for fibromyalgia have been met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for fibromyalgia is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


